DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
This application claims priority to Korean Patent Application No. 10-2020-0189730 filed on 12/31/2020, and on 02/03/2020, the USPTO electronically retrieved a copy of this document.  Thus, on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time. 
Specification Objections
3.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “DISPLAY APPARATUS INCLUDING A MULTI-STAGE BRANCHED GATE DRIVING CIRCUIT AND MULTI-SCREEN DISPLAY APPARATUS INCLUDING THE SAME”.
4.	The abstract needs to be amended to remove “a display apparatus” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
5.	Paragraph [0127] of the originally filed specification needs to be changed from “disposed upper” to “disposed above” to be grammatically correct.  Appropriate correction is required.
6.	Paragraph [0175] of the originally filed specification needs to be changed from “disposed ab” to “disposed at” to be grammatically correct.  Appropriate correction is required.
Claim Objections
7.	Claims 2-15 are objected to because of the following informalities:  
	Claim 2 at lines 3-4 needs to be changed from “the number of lines of the branch network…of each of the first and second pixels” to either “a number of lines of the branch network…of each of the first and second pixels” or “the total number of lines of the branch network…of each of the first and second pixels” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 3-15 that depend upon claim 2.
Claim 2 at lines 4-5 needs to be changed from “the number of lines of the branch network…of the third pixel” to either “a number of lines of the branch network… of the third pixel” or “the total number of lines of the branch network… of the third pixel” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 3-15 that depend upon claim 2.
Claim 4 at lines 2-3 needs to be changed from “the number of lines of the branch network…of the first pixel…the number of lines of the branch network…of the second pixel” lacks antecedent basis.  As pointed out above for claim 2, if claim 2 at lines 3-4 is changed to “a number of lines of the branch network…of each of the first and second pixels”, then this change would provide proper antecedent basis for the number of lines of the branch network…of the first pixel…the number of lines of the branch network…of the second pixel” in claim 4 at lines 2-3.  Appropriate correction is required. 
Claim 12 at line 2 needs to be changed from “the additional pattern” to “the additional pattern portion” to correct a lack of antecedent basis issue.  Compare claim 1 at line 15 includes “an additional pattern portion”.  Appropriate correction is required.
Claim 15 at line 6 needs to be changed from “the compensation pattern portion” to “a compensation pattern portion” to correct a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the compensation pattern portion” in claim 15 at line 8.  Appropriate correction is required.
Claim 15 at lines 9-10 needs to be changed from “the at least one second additional pattern” to “one of the plurality of second additional patterns” to correct a lack of antecedent basis issue.  Compare claim 13 at line 10 includes “a plurality of second additional patterns”.  Appropriate correction is required.
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0321499 A1 to Park et al. (“Park”) in view of Korea Patent Pub. No. 20110018891 A to Oh.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 1, Park discloses a display apparatus (FIG. 14; ¶0169), comprising:
a display area(820)(FIG. 14; ¶0171) including a plurality of pixels(RP, GP, BP)(FIG. 14; ¶0171) arranged along a first direction(vertical direction) and a second direction(horizontal direction) crossing the first direction(vertical direction)  over a substrate(800)(FIG. 14; ¶0171 – display panel 800 inherently includes a substrate to hold the pixels RP, GP, BP);
a plurality of gate lines(G1, G2)(FIG. 14; ¶0171), a plurality of data lines(DR, DG, DB)(FIG. 14; ¶0171), and a plurality of reference voltage lines(Vcom1 and Vcom2)(FIG. 6; ¶0082, especially – “the first common voltage line Vcom1 and the second common voltage line Vcom2 may be electrically connected to…the data driver 500”) disposed at the display area(820)(FIG. 6; ¶0092) and coupled to the plurality of pixels(PX11-PX31)(FIG. 6: Vcom1 or Vcom2; ¶¶0082-0083); and
a gate driving circuit(SR1, SR2)(FIG. 14; ¶0174) including a plurality of stage circuit units(SR1, SR2)(FIG. 14; ¶0174) disposed at the display area(820)(FIG. 14: SR1, SR2, 472, 474; ¶¶0171, 0174-0175) and coupled to each of the plurality of gate lines(G1, G2)(FIG. 14: SR1, SR2; ¶¶0171, 0174),
wherein the plurality of stage circuit units(SR1, SR2)(FIG. 14; ¶0174) comprise:
	a plurality of branch circuits(472, 474)(FIG. 14; ¶0175) divisionally disposed (FIG. 14: 472, 474; ¶0175) between the plurality of pixels(RP, GP, BP)(FIG. 14; ¶0171) along the first direction(vertical direction);
	a branch network(500, CK, CKB, STV, VSS)(FIG. 14; ¶¶0084-0086, 0170) disposed at a network line formation portion(STV, VSS)(FIG. 14; ¶0086) positioned at one side of each of the plurality of pixels(RP, GP, BP)(FIG. 14; ¶0171) disposed along the first direction(vertical direction), the branch network(500, CK, CKB, STV, VSS)(FIG. 14; ¶¶0084-0086, 0170) including a plurality of control node lines(CK, CKB)(FIG. 14; ¶0086) and a plurality of network lines(STV, VSS)(FIG. 14; ¶0086) selectively coupled to the plurality of branch circuits(472, 474)(FIG. 14: CK, CKB, STV, VSS; ¶¶0086, 0175 – STV and VSS are also selectively electrically coupled to the branch circuits 472 and 474 when the display apparatus is turned ON);
a reference voltage line(Vcom1 or Vcom2)(FIG. 6; ¶0082, especially – “the first common voltage line Vcom1 and the second common voltage line Vcom2 may be electrically connected to…the data driver 500”) disposed at each of some of the plurality of pixels(PX11-PX31)(FIG. 6: Vcom1 or Vcom2; ¶¶0082-0083).
Park does not expressly disclose and an additional pattern portion disposed at the network line formation portion to overlap a reference voltage line.
                                                          도면4

       
    PNG
    media_image3.png
    1095
    1578
    media_image3.png
    Greyscale

	Oh discloses and an additional pattern portion(230)(FIG. 4; p 4, ¶6) disposed at the non-display area(NDR)(FIG. 4; p 4, ¶6).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park with Oh to provide a display apparatus that prevents viewing of the components in the non-display area and prevents viewing light that leaks into the non-display area.
	Park and Oh teach and an additional pattern portion disposed at the network line formation portion to overlap a reference voltage line disposed at each of some of the plurality of pixels (Park: FIGs. 6, 14: RP, GP, BP, STV, VSS, Vcom1 or Vcom2, PX11-PX61; ¶¶¶0082, especially – “the first common voltage line Vcom1 and the second common voltage line Vcom2 may be electrically connected to…the data driver 500”, 0083, 0086, 0171).
10.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0321499 A1 to Park et al. (“Park”) in view of Korea Patent Pub. No. 20110018891 A to Oh  in view of U.S. Patent Pub No. 2020/0051966 A1 to Lee et al. (“Lee”).
As to claim 17, Park and Oh teach the display apparatus of claim 1, as applied above.
Park and Oh do not expressly disclose further comprising:
a first pad part including a plurality of first pads disposed at one periphery portion of the substrate;
a second pad part including a plurality of second pads overlapping the plurality of first pads; and
a routing portion including a plurality of routing lines disposed at one lateral surface of the substrate to respectively connect the plurality of first pads to the plurality of second pads.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Lee discloses further comprising:
a first pad part(PAD1)(FIGs. 1, 3 and 14; ¶¶0048, 0055) including a plurality of first pads(PD)(FIGs. 1, 3, 14: PAD1; ¶0035) disposed at one periphery portion of the substrate(101)(FIGs. 1, 3-4, 14: PAD1; ¶¶0037, 0048);
a second pad part(PAD1)(FIGs. 1, 4 and 14; ¶0048) including a plurality of second pads(PD)(FIGs. 1, 4, 14: PAD2; ¶0036) overlapping the plurality of first pads(PD)(FIGs. 3, 14; ¶¶0035, 0055); and
a routing portion(CE)(FIG. 14; ¶0055) including a plurality of routing lines(CE)(FIG. 14; ¶0055) disposed at one lateral surface(top or bottom surface) of the substrate(101)(FIG. 14: CE; ¶0055) to respectively connect the plurality of first pads(PD)(FIGs. 1, 3, 14: PAD1; ¶0035)  to the plurality of second pads(PD)(FIGs. 1, 4, 14: PAD2; ¶0036).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park and Oh with Lee to provide a display apparatus that has a reduced non-display area (¶0053) thus increasing the display area.

As to claim 18, Park and Oh teach the display apparatus of claim 1, as applied above.
Park and Oh do not expressly disclose further comprising:
a first pad part including a plurality of first pads disposed at one periphery portion of the substrate;
a wiring substrate including a second pad part including a plurality of second pads overlapping the plurality of first pads;
a coupling member disposed between the substrate and the wiring substrate; and
a routing portion including a plurality of routing lines disposed at one lateral surface of each of the wiring substrate and the substrate to respectively connect the plurality of first pads to the plurality of second pads.
Lee discloses further comprising:
a first pad part(PAD1)(FIGs. 1, 3 and 14; ¶¶0048, 0055) including a plurality of first pads(PD)(FIGs. 1, 3, 14: PAD1; ¶0035) disposed at one periphery portion of the substrate(101)(FIGs. 1, 3-4, 14: PAD1; ¶¶0037, 0048);
a wiring substrate(AS)(FIG. 4: 140, 145, PD; ¶¶0042, 0044) including a second pad part(PAD1)(FIGs. 1, 4 and 14; ¶0048) including a plurality of second pads(PD)(FIGs. 1, 4, 14: PAD2; ¶0036) overlapping the plurality of first pads(PD)(FIGs. 3, 14; ¶¶0035, 0055);
a coupling member(CP)(FIG. 14; ¶0048) disposed between the substrate (101)(FIG. 14: CE; ¶0055) and the wiring substrate(AS)(FIG. 4: 140, 145, PD; ¶¶0042, 0044); and
a routing portion(CE)(FIG. 14; ¶0055) including a plurality of routing lines(CE)(FIG. 14; ¶0055) disposed at one lateral surface(top or bottom surface) of each of the wiring substrate(AS)(FIG. 4: 140, 145, PD; ¶¶0042, 0044) and the substrate(101)(FIG. 14: CE; ¶0055)  to respectively connect the plurality of first pads(PD)(FIGs. 1, 3, 14: PAD1; ¶0035) to the plurality of second pads(PD)(FIGs. 1, 4, 14: PAD2; ¶0036).
The motivation to combine Lee is set forth above for claim 17.

As to claim 19, Park discloses a display device (FIG. 14; ¶0169) including:
a display area(820)(FIG. 14; ¶0171) including a plurality of pixels(RP, GP, BP)(FIG. 14; ¶0171) arranged along the first direction(vertical direction) and the second direction(horizontal direction) over a substrate(800)(FIG. 14; ¶0171 – display panel 800 inherently includes a substrate to hold the pixels RP, GP, BP);
a plurality of gate lines(G1, G2)(FIG. 14; ¶0171), a plurality of data lines(DR, DG, DB)(FIG. 14; ¶0171), and a plurality of reference voltage lines(Vcom1 and Vcom2)(FIG. 6; ¶0082, especially – “the first common voltage line Vcom1 and the second common voltage line Vcom2 may be electrically connected to…the data driver 500”) disposed at the display area(820)(FIG. 6; ¶0092) and coupled to the plurality of pixels(PX11-PX31)(FIG. 6: Vcom1 or Vcom2; ¶¶0082-0083); and
a gate driving circuit(SR1, SR2)(FIG. 14; ¶0174) including a plurality of stage circuit units(SR1, SR2)(FIG. 14; ¶0174) disposed at the display area(820)(FIG. 14: SR1, SR2, 472, 474; ¶¶0171, 0174-0175) and coupled to each of the plurality of gate lines(G1, G2)(FIG. 14: SR1, SR2; ¶¶0171, 0174),
wherein the plurality of stage circuit units(SR1, SR2)(FIG. 14; ¶0174) comprise:
a plurality of branch circuits(472, 474)(FIG. 14; ¶0175) divisionally
disposed (FIG. 14: 472, 474; ¶0175) between the plurality of pixels(RP, GP, BP)(FIG. 14; ¶0171) along the first direction(vertical direction); 
a branch network(500, CK, CKB, STV, VSS)(FIG. 14; ¶¶0084-0086,
0170) disposed at a network line formation portion(STV, VSS)(FIG. 14; ¶0086) positioned at one side of each of the plurality of pixels(RP, GP, BP)(FIG. 14; ¶0171) disposed along the first direction(vertical direction), the branch network(500, CK, CKB, STV, VSS)(FIG. 14; ¶¶0084-0086, 0170) including a plurality of control node lines(CK, CKB)(FIG. 14; ¶0086) and a plurality of network lines(STV, VSS)(FIG. 14; ¶0086) selectively coupled to the plurality of branch circuits(472, 474)(FIG. 14: CK, CKB, STV, VSS; ¶¶0086, 0175 – STV and VSS are also selectively electrically coupled to the branch circuits 472 and 474 when the display apparatus is turned ON); a reference voltage line(Vcom1 or Vcom2)(FIG. 6; ¶0082, especially – “the first common voltage line Vcom1 and the second common voltage line Vcom2 may be electrically connected to…the data driver 500”) disposed at each of some of the plurality of pixels(PX11-PX31)(FIG. 6: Vcom1 or Vcom2; ¶¶0082-0083).
Park does not expressly disclose a multi-screen display apparatus, comprising: a plurality of display devices disposed along at least one direction of a first direction and a second direction crossing the first direction, each of the plurality of display devices including:
a display area including a plurality of pixels arranged along the first direction and the second direction over a substrate;
a plurality of gate lines, a plurality of data lines, and a plurality of reference voltage lines disposed at the display area and coupled to the plurality of pixels; and
a gate driving circuit including a plurality of stage circuit units disposed at the display area and coupled to each of the plurality of gate lines,
wherein the plurality of stage circuit units comprise:
a plurality of branch circuits divisionally disposed between the
plurality of pixels along the first direction; 
a branch network disposed at a network line formation portion
positioned at one side of each of the plurality of pixels disposed along the first direction, the branch network including a plurality of control node lines and a plurality of network lines selectively coupled to the plurality of branch circuits; and
		an additional pattern portion disposed at the network line formation portion to overlap a reference voltage line disposed at each of some of the plurality of pixels.
	Oh discloses and an additional pattern portion(230)(FIG. 4; p 4, ¶6) disposed at the non-display area(NDR)(FIG. 4; p 4, ¶6).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park with Oh to provide a display device that prevents viewing of the components in the non-display area and prevents viewing light that leaks into the non-display area.
	Park and Oh teach and an additional pattern portion disposed at the network line formation portion to overlap a reference voltage line disposed at each of some of the plurality of pixels (Park: FIGs. 6, 14: RP, GP, BP, STV, VSS, Vcom1 or Vcom2, PX11-PX61; ¶¶¶0082, especially – “the first common voltage line Vcom1 and the second common voltage line Vcom2 may be electrically connected to…the data driver 500”, 0083, 0086, 0171).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	Lee discloses a multi-screen display apparatus(1)(FIG. 1; ¶0034), comprising: a plurality of display devices(10)(FIG. 1; ¶0034) disposed along at least one direction of a first direction(vertical direction) and a second direction(horizontal direction) crossing the first direction(vertical direction)(FIG. 1: 10; ¶0034).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Park and Oh with Lee to provide a display device that displays a larger image.
Allowable Subject Matter/Potentially Allowable Subject Matter
11.	Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As to claims 2-15 if the above-stated objections are overcome then they too would become allowable.
Reasons for Allowance
12.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Dependent claim 2 identifies the distinct features: “wherein the number of lines(FIG. 11: NFP) of the branch network(FIG. 11: 153) disposed at the network line formation portion(FIG. 11: NFP) of each of the first(FIG. 11: P1) and second pixels(FIG. 11: P2) is less than the number of lines(FIG. 11: NFP)  of the branch network(FIG. 11: 153) disposed at the network line formation portion(FIG. 11: NFP)  of the third pixel(FIG. 11: P3)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2013/0321499 A1 to Park et al. (“Park”) and Korea Patent Pub. No. 20110018891 A to Oh, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.	 
As to claim 2, Park and Oh teach the display apparatus of claim 1, as applied above.  Park further discloses wherein the plurality of pixels(RP, GP, BP)(FIG. 14; ¶0171) are divided into first pixels(RP)(FIG. 14; ¶0171), second pixels(GP)(FIG. 14; ¶0171) and third pixels(BP)(FIG. 14; ¶0171), and wherein the additional pattern portion is disposed at the network line formation portion of each of the first and second pixels (Park: FIGs. 6, 14: RP, GP, STV, VSS, Vcom1 or Vcom2, PX11-PX61; ¶¶¶0082, especially – “the first common voltage line Vcom1 and the second common voltage line Vcom2 may be electrically connected to…the data driver 500”, 0083, 0086, 0171).
The motivation to combine Oh is the same reasoning as set forth above for claim 1.  Park and Oh do not teach the above underlined limitations.

Dependent claim 16 identifies the distinct features: “wherein a size of the display area(FIG. 1: AA) is the same as a size of the substrate(FIG. 1: 100)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2013/0321499 A1 to Park et al. (“Park”) and Korea Patent Pub. No. 20110018891 A to Oh, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.	 
As to claim 16, Park and Oh teach the display apparatus of claim 1, as applied above but do not teach the above underlined limitations.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Dependent claim 20 identifies the distinct features: “and wherein in a first display device(FIG. 17: DM1) and a second display device(FIG. 17: DM2) adjacent along the first direction or/and the second direction(Y direction), a distance between a center portion(FIG. 17: CP) of an outermost pixel(FIG. 17: Po) of the first display device(FIG. 17: DM1) and a center portion(FIG. 17: CP) of an outermost pixel(FIG. 17: Po) of the second display device(FIG. 17: DM2) is less than or equal to the pixel pitch(FIG. 17: D1)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2013/0321499 A1 to Park et al. (“Park”), Korea Patent Pub. No. 20110018891 A to Oh and Korea Patent Pub No. 101148791 B1 to Kim et al. (“Kim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.	 
As to claim 20, Park, Oh and Kim teach the multi-screen display apparatus of claim 19, as applied above.
Park, Oh and Kim teach wherein in each of the plurality of display devices, the plurality of pixels are arranged to have a pixel pitch along the first direction and the second direction, wherein the pixel pitch is a distance between center portions of adjacent pixels along the first direction or/and the second direction (Park: FIGs. 6, 14: RP, GP, BP, PX11-PX31; ¶¶0082-0083, 0169, 0171; Kim: FIG. 2: 100, 130a-130d; p 6, ¶2).
The motivation to combine the additional teachings of Park is the same as the reasoning above for claim 19, and the motivation to combine the additional teachings of Kim is for the same reasoning set forth above for claim 19.  Park, Oh and Kim do not teach the above underlined limitations.
Other Relevant Prior Art
13.	Other relevant prior art includes:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(i)	U.S. Patent Pub. No. 2018/0323180 A1 to Cok discloses a gate driving circuit including stages(44)(FIG. 2A; ¶0063).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2017/0117341 A1 to Chen discloses stage circuit comprising a plurality of branch circuits (Fig. 3; ¶0034).
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692